Exhibit 10.51

Form of RSU Grant Agreement

Grant No.

ENDO PHARMACEUTICALS HOLDINGS INC.

ENDOCENTIVE STOCK AWARD AGREEMENT

UNDER THE 2007 STOCK INCENTIVE PLAN

This Endocentive Stock Award Agreement (this “Award Agreement”), is made and
entered into as of the date of grant set forth below (the “Date of Grant”) by
and between Endo Pharmaceuticals Holdings Inc., a Delaware corporation (the
“Company”), and the participant named below (the “Participant”). Capitalized
terms not defined herein shall have the meanings ascribed to them in the Endo
Pharmaceuticals Holdings Inc. 2007 Stock Incentive Plan (the “Plan”). Where the
context permits, references to the Company shall include any successor to the
Company.

Name of Participant:

Social Security No.:

Address:

Number of Endocentive Stock Awards:

Date of Grant:

Vesting Dates:

1. Grant of Endocentive Stock Awards. The Company hereby grants to the
Participant the total number “Endocentive” restricted stock units set forth
above (the “Endocentive Stock Awards”), subject to all of the terms and
conditions of this Award Agreement and the Plan.

2. Form of Payment and Vesting. Each Endocentive Stock Award granted hereunder
shall represent the right to receive (1) one share of Company Stock as of the
date of vesting. Except as provided in Section 7 of the Plan or Paragraph 4 of
this Award Agreement, such vesting shall occur on the vesting dates set forth
above, provided that the Participant is employed by the Company on the
applicable vesting date. Notwithstanding the above, a share of Company Stock
shall be treated as delivered on the applicable vesting date provided that it is
delivered on a date following the vesting date that is in the same calendar year
as the vesting date or, if later, by the fifteenth day of the third calendar
month following the vesting date.



--------------------------------------------------------------------------------

3. Restrictions

(a) The Endocentive Stock Awards granted hereunder may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered, and
shall be subject to a risk of forfeiture and until any additional requirements
or restrictions contained in this Award Agreement or in the Plan have been
otherwise satisfied, terminated or expressly waived by the Company in writing.

(b) Except as provided in Section 4, upon vesting of the Endocentive Stock
Awards, the shares subject to the Endocentive Stock Awards shall be issued
hereunder (provided that such issuance is otherwise in accordance with federal
and state securities laws) as soon as practicable thereafter, but in any event
no later than the end of the taxable year in which such vesting occurs or, if
later, by the 15th day of the third calendar month following the vesting date.

4. Termination of Employment Services; Disability

(a) Termination of Employment For Cause. Upon the Participant’s termination of
employment with the Company and its Subsidiaries for Cause all of the
Participant’s unvested Endocentive Stock Awards shall be forfeited as of such
date.

(b) Termination of Employment on Account of Death. Upon termination of the
Participant’s employment on account of death, all of the Participant’s unvested
Endocentive Stock Awards shall vest immediately.

(c) Termination of Employment on Account of Voluntary Retirement with Consent of
Company. If a Participant voluntarily Retires with the consent of the Company,
all of the Participant’s unvested Endocentive Stock Awards as of date of
termination shall continue to vest in accordance with the original vesting
schedule set forth in Section 2 of this Award Agreement.

(d) Termination of Employment for any Other Reason. Unless otherwise provided in
an individual agreement with the Participant, if the Participant has a
termination of employment for any reason other than the reasons enumerated in
paragraphs (a) through (d) above, Endocentive Stock Awards that are unvested as
of date of termination shall be forfeited.

(e) Disability. If the Participant incurs a Disability that also constitutes a
“disability” within the meaning of Section 409A, all of the Participant’s
unvested Endocentive Stock Awards as of the date of such Disability shall
continue to vest in accordance with the original four (4) year vesting schedule
set forth in Section 2 of this Award Agreement regardless of any subsequent
termination of employment.

5. No Shareholder Rights Prior to Vesting. The Participant shall have no rights
of a shareholder (including the right to distributions or dividends) until
shares of Company Stock are issued pursuant to the terms of this Award
Agreement.



--------------------------------------------------------------------------------

6. Endocentive Stock Award (RSU) Agreement Subject to Plan. This Award Agreement
is made pursuant to all of the provisions of the Plan, which is incorporated
herein by this reference, and is intended, and shall be interpreted in a manner,
to comply therewith. In the event of any conflict between the provisions of this
Award Agreement and the provisions of the Plan, the provisions of the Plan shall
govern.

7. No Rights to Continuation of Employment. Nothing in the Plan or this Award
Agreement shall confer upon the Participant any right to continue in the employ
of the Company or any Subsidiary thereof or shall interfere with or restrict the
right of the Company or its shareholders (or of a Subsidiary or its
shareholders, as the case may be) to terminate the Participant’s employment any
time for any reason whatsoever, with or without cause.

8. Tax Withholding. The Company shall be entitled to require a cash payment by
or on behalf of the Participant and/or to deduct from other Endocentive Stock
Awards granted hereunder of compensation payable to the Participant any sums
required by federal, state or local tax law to be withheld or to satisfy any
applicable payroll deductions with respect to the vesting of, lapse of
restrictions on, or payment of any Endocentive Stock Award.

9. Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Code to the extent
subject thereto, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and be administered to be in compliance
therewith. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, the Participant shall not be considered to have
terminated employment with the Company for purposes of this Agreement and no
payment shall be due to the Participant under this Agreement until the
Participant would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A of the Code. Any payments
described in this Agreement or the Plan that are due within the “short term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise. Notwithstanding
anything to the contrary in this Agreement or the Plan, to the extent that any
Endocentive Stock Awards are payable upon a separation from service and such
payment would result in the imposition of any individual excise tax and late
interest charges imposed under Section 409A of the Code, the settlement and
payment of such awards shall instead be made on the first business day after the
date that is six (6) months following such separation from service (or death, if
earlier).

10. Governing Law. This Award Agreement shall be governed by, interpreted under,
and construed and enforced in accordance with the internal laws, and not the
laws pertaining to conflicts or choices of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.



--------------------------------------------------------------------------------

11. Binding on Successors. The terms of this Award Agreement shall be binding
upon the Participant and upon the Participant’s heirs, executors,
administrators, personal representatives, transferees, assignees and successors
in interest, and upon the Company and its successors and assignees, subject to
the terms of the Plan.

12. No Assignment. Notwithstanding anything to the contrary in this Award
Agreement, neither this Award Agreement nor any rights granted herein shall be
assignable by the Participant.

13. Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Award Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws.

14. Entire Endocentive Stock Award (RSU) Agreement. This Award Agreement and the
Plan contain the entire agreement and understanding among the parties as to the
subject matter hereof.

15. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.

16. Counterparts. This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

17. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by first class mail, certified or registered with
return receipt requested, and shall be deemed to have been duly given three days
after mailing to the respective parties named below:

 

If to Company:

  

Endo Pharmaceuticals Holdings Inc.

100 Endo Boulevard

Chadds Ford, PA 19317

Attention: Treasurer

If to the Participant:

   At the address noted above.

Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.

18. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.

19. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Award Agreement. The Participant has read and understand the terms
and provision thereof, and accepts the Endocentive Stock Awards subject to all
the terms and conditions of the Plan and this Award Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date set forth above.

 

ENDO PHARMACEUTICALS HOLDINGS INC. By    

Name: David P. Holveck

Title: President & Chief Executive Officer

 

PARTICIPANT Signature      